[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                               FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                         OCTOBER 31, 2006
                            No. 06-10565
                                                         THOMAS K. KAHN
                        Non-Argument Calendar
                                                              CLERK


                D. C. Docket No. 03-01065-CV-J-12-TEM

MS LIFE INSURANCE CO.,

                                              Plaintiff-Counter-
                                              Defendant-Appellee,

                                 versus

DONNA J. BARFIELD,

                                              Defendant-Counter-
                                              Claimant-Appellant.



               Appeal from the United States District Court
                   for the Middle District of Florida


                           (October 31, 2006)

Before DUBINA, BLACK and MARCUS, Circuit Judges.

PER CURIAM:
      In her notice of appeal, appellant Donna Barfield (“Barfield”) appeals the

district court’s grant of summary judgment in favor of MS Life Insurance

Company (“MS”), and third party-defendant Buddy Hutchinson, Inc., and that

portion of the district court’s order which denied Barfield’s motion for

continuance and for leave to amend.

      We first observe, after reading Barfield’s amended initial brief, that she fails

to address the district court’s grant of summary judgment in favor of MS. Issues

not argued on appeal are deemed waived. See United States v. Curtis, 380 F.3d

1308, 1310 (11th Cir. 2004) (discussing long-standing rule in this circuit that

issues not raised in a party’s initial brief on appeal are deemed waived), cert.

denied, 126 S. Ct. 418 (2005).

      We review a district court’s denial of trial continuances for abuse of

discretion. United States v. Bowe, 221 F.3d 1183, 1189 (11th Cir. 2000). We also

review a district court’s denial of a motion for leave to amend a complaint for an

abuse of discretion. Carruthers v. BSA Advertising, Inc., 357 F.3d 1213, 1217-18

(11th Cir. 2004).

      Assuming we have jurisdiction over the district court’s order filed on

October 18, 2005, which denied Barfield’s motion to continue and motion for




                                          2
leave to amend, we affirm that order because we conclude from the record that the

district court did not abuse its discretion in its rulings.

      AFFIRMED.




                                            3